Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 1 of 92 PageID #:
                                  2589




                    EXHIBIT 21
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 2 of 92 PageID #:
                                  2590
                                               <iMessage>

                                         2017-02-23 07:48 AM


             I appreciate you reading this text message. We
             have many mutual friends including Adam
             Housley and many others from Fox News.
             Although I'm not a paid fox contributor, I do
             appear frequently on the News channel as well
             as the business channel. I watched your work
             for years and admire what you wearing on
             television.


             Behind the scenes I do a lot of work,
             ( unpaid ) helping to uncover certain stories, my
             biggest work was revealing most of what we
             know today about Benghazi.


             I'm looking for some assistance on something
             that happened in Washington I would appreciate
             if you would give me a call at 972.897.0197.


             Of all the people you have met in your line of
             work you have put me right next to those you
             view as the most confidential.
             I am extremely discreet.


             Is there a time I can give you a call this
             morning?




                                         2017-02-23 07:54 AM


                                               I will give you a call in an hour if that's ok.
                                               (9:00am edt).
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 3 of 92 PageID #:
                                  2591
           Please do. Thank you




                                        2017-02-25 06:10 PM


           I hope you had a safe return trip. Did you get a
           chance to listen to the audio I sent you?




                                        2017-02-25 06:53 PM


                                             Thank you. Just returned today due to weather
                                             delays. Will listen to the audio later this
                                             evening. Anytime to chat tomorrow evening?




                                        2017-02-25 06:54 PM


           I'm in empty-nesters and I've been married 34
           years. I pray for phone calls. Just say when




                                        2017-02-26 04:43 PM


                                             Ed any chance you can resend the audio? I
                                             wanted to review it again before I called you but
                                             I can't seem to find it. Thanks.




                                        2017-02-26 04:44 PM


           On its way
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 4 of 92 PageID #:
                                  2592
                                                                           Thanks. Standing by.




                                         2017-02-26 04:45 PM


           Just sent. Please confirm when it has arrived.
           Thank you




                                         2017-02-27 10:46 PM


           I am staying at the Ritz. I will be in hotel lobby
           most of Tuesday morning.
           I have random meetings throughout the morning
           including a number of people you will know up
           until lunch




           Would love to meet up if you can .




                                         2017-02-27 10:47 PM


                                               I am in Baltimore for a quick morning meeting
                                               but will be back in the DC area by 11:30am. I
                                               will reach out to you then to see if you are still
                                               around.




           Sounds good




                                                                   Are you at the Ritz on 21st st?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 5 of 92 PageID #:
                             2017-02-27
                                    259310:48 PM


           Let's plan to have lunch somewhere in D.C.




            •••• AJAT tn                                     .,,    1oos - .

              ll1Z carlton washlngton




              ~---.
              The RlU-Cartton. Washington. D.C.
              ,_, · · · · ~ 2 0 9 , -




              Elegant prope,1y...,
              ...
                                  OIRCCTJO

                                       2 restwranlS, plus
                      ... Indoor pool & -    C4<11e,
                                                            a~-W(

                                                                     lf)II




               9         1150 22nd SI NW, W~$1wlgton, 0C 20037


              1§1 Check ava labdlty                                     0


                    S.,,, Ma,12                 Mon, M.-13




           Yes




                                                            2017-02-27 10:49 PM


                                                                    Ok..know exactly where you are. I will meet you
                                                                    there around 11:45 and we can grab a bite in
                                                                    the area. See you then!




                                                            2017-02-27 10:51 PM


           Got it
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 6 of 92 PageID #:
                             2017-02-28
                                    259411:22 AM


           Let's meet at the Capitol Hill club\Republican
           club at 12




                                        2017-02-28 11:23 AM


                                                                                        10-4




                                        2017-02-28 12:02 PM


                                                        Be there shortly. On Capitol Hill now.




                                        2017-02-28 12:03 PM


           We are running behind as well




                                        2017-02-28 12:28 PM


           Walking in in five minutes




                                                                                        Ok




                                        2017-02-28 12:35 PM




                                        2017-02-28 12:37 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 7 of 92 PageID #:
                                  2595
                                                                                      Lobby




                                     2017-02-28 05:08 PM


                                          Ed, what is jack Burkmans interest in the case?
                                          Did you speak with him? I talked to the Fox 5
                                          reporter and he's willing to talk to me. We're
                                          going to meet on Thursday.




                                     2017-02-28 05:13 PM


           I do t know who he is ?




                                     2017-02-28 05:14 PM


                                                                                  Ok. 10-4




                                     2017-03-01 11:35 AM


           Good morning or afternoon. Are you in DC?




                                     2017-03-01 11:36 AM


                                                   Maryland Plan to be in DC later today.




                                     2017-03-01 11:43 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 8 of 92 PageID #:
                                  2596
           OK. I have a 640 flight out of DCA. I'm with
           Malia. I think it would be great to meet up again
           soon today




                                         2017-03-01 11:45 AM


                                                                          Can we shoot for 3:00




                                         2017-03-01 11:46 AM


           Perfect. Union station entrance




                                         2017-03-01 11:48 AM


                                                                                            10-4




                                         2017-03-01 01:26 PM


           Location change : 3 pm at Capitol Hill club.
           Just got oﬀ the phone with Seth's for my
           girlfriend. We will be there closer to 215 230 in
           case you're early




                                         2017-03-01 01:44 PM


                                                               Ok great. I may be a little early.




                                         2017-03-01 02:36 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 9 of 92 PageID #:
                                  2597
           We are currently downstairs




                                         2017-03-01 02:47 PM


                                                                          Coming down now




                                         2017-03-01 07:15 PM


                                             Ed I just got some dynamic information!   Call
                                             me when you land.




                                         2017-03-01 08:23 PM


           I am on plane. Can you give me a hint ?




                                             Ive made contact with the lead detective he is
                                             willing to meet with me.




                                         2017-03-01 08:24 PM


                                                And I know who is blocking the investigation.




                                         2017-03-01 08:25 PM


           Fantastic. I will call when I land . Do you know
           him?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 10 of 92 PageID #:
                                   2598
                                                                        No but he knows me.




                                          2017-03-01 08:30 PM


            Do you think we can get to file or knowledge to
            confirm what you and I heard?




            Do you use Wickr?




                                          2017-03-01 08:31 PM


                                             I believe we can. I am meeting with 2 inside
                                             contacts tomorrow in DC.




                                          2017-03-01 08:32 PM


            I will call you when I land




                                                                                        Ok




            I think in 90 mins




                                          2017-03-01 09:53 PM


            Still in air. Landing soon.




                                          2017-03-01 09:54 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 11 of 92 PageID #:
                                   2599
                                              Let's shoot for in the morning! I'm about to do a
                                              local fox 5 news segment and I will be a while
                                              but I will call you around 7 am your time
                                              tomorrow.




                                         2017-03-01 10:03 PM


            Got it.




                                         2017-03-03 08:10 AM


            Please send me wiring instructions




                                         2017-03-03 08:40 AM


            Don't be surprised if you get a call from Joe
            Rich, Seth's father. Please call me when you
            have a moment




                                         2017-03-03 08:45 AM


                                              Sounds good. I will give you a call in about an
                                              hour. Thanks!




                                         2017-03-03 10:02 AM


            Please immediately send me something brief for
            mr.rich to sign




                                         2017-03-03 11:43 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 12 of 92 PageID #:
                                   2600
            Expect a direct call from Joel rich . Please call
            me prior to give you a few data points. Make
            sure to downplay Fox News , don't mention you
            know Malia .




                                          2017-03-03 01:02 PM


            Are you still on with them?




                                          2017-03-03 01:43 PM


                                                   Bank account number:




                                          2017-03-03 02:19 PM


            Which bank ?




                                                                                       Citibank




                                          2017-03-04 01:32 PM


                                               Joel ask me to spend time talking with his son
                                               aaron. He also called today to thank me once
                                               again. He said he and his wife feel like they have
                                               real help now.




                                          2017-03-04 02:05 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 13 of 92 PageID #:
                                   2601
            My mother would be proud of us. Money will be
            in your account on Monday I couldn't get to the
            bank to Citibank today. There are not many in
            Texas.




                                       2017-03-05 03:11 PM


            Did you speak with brother? Haven't received
            the signed agreement from Joel




                                       2017-03-05 03:13 PM


                                             No haven't heard yet. Last communication was
                                             yesterday evening from Joel.




                                       2017-03-05 05:01 PM


                                             Don't forget to send the other documents
                                             regarding the venture capital information. I'd
                                             like to start reviewing the details. Thanks!




                                       2017-03-06 01:38 PM


                                             Just briefly talked with Joel. He want to have a
                                             call later this evening to further talk. He said
                                             they will get the signed document back to use
                                             shortly.




                                       2017-03-06 01:45 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 14 of 92 PageID #:
                                   2602
            K. I am anxious




                                         2017-03-06 05:11 PM


                                                               Citibank branch 913
                                                               601 Pennsylvania Ave SE
                                                               Washington DC 20003
                                                               ABA#
                                                               Acct#




            Got it. Do you have a second to talk?




            I'm driving to my bank right now




                                         2017-03-06 05:39 PM


            Wire was just sent . I wanted to get you some
            money as soon as I could .
            Let's see where this Goes in the next few days.
            This will either be a short engagement because
            we got the email situation complete or a very
            long one because we want to find the
            murderer(s) .
            Let's agree to determine and characterize our
            financial engagement on weds .




                                         2017-03-08 08:21 AM


                                                                 Will call you in 10 mins
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 15 of 92 PageID #:
                                    2603
                             2017-03-08 08:22 AM


            Please do




                                         2017-03-08 11:15 AM


                                               Just talked with Joel. He said the agreement
                                               will be forthcoming today




                                         2017-03-08 02:18 PM


            Great. Please let me know when it arrives




                                         2017-03-08 02:19 PM


                                                                                      Will do!




                                         2017-03-08 06:33 PM




                     Sarah Isgur Flores .vcf




                                         2017-03-10 04:14 PM


            You might consider leaving a message that you
            have teed up people from the DC police and are
            anxious to share info with you they won't until
            eight you present them with the document. Just
            a thought
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 16 of 92 PageID #:
                             2017-03-10
                                    260404:53 PM


                                                 Yes I thought the same thing. I called Joel an
                                                 hour ago and left that msg. Weird!!




                                           2017-03-11 06:19 PM


            Did you get an acknowledgment that you were
            alive from Joel?




                                           2017-03-11 06:21 PM


                                                 I just got a call from aaron. He said we will
                                                 have the contract by Monday but he ask for me
                                                 to call him tomorrow. I'm at an event right now.




                                           2017-03-11 06:22 PM


                                                 Was on fox today talking about the White House
                                                 fence jumper.




                                           2017-03-14 07:27 AM


            If you don't get the agreement back this
            morning I'm going to leave Joel a nice but
            somewhat uncomfortable message. Basically
            saying that since we haven't received back the
            agreement it appears you don't have an interest.
            I think that will kickstart him I also believe you'll
            be something that agreement that is going to
            really piss us oﬀ. But I guess we'll see if we get
            it and when we got it but we need to move on
            quickly
            quickly
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 17 of 92 PageID #:
                                   2605

                                          2017-03-14 07:30 AM


                                               I agree. I too suspect the agreement is going to
                                               be chocked with legal stuﬀ. Standing by for
                                               when it arrives.




                                          2017-03-14 07:54 AM


                                               Good morning Joel. Just want to follow up with
                                               regards to the agreement. Ready to get started
                                               today if possible by meeting with the MPD
                                               detective. Thanks!




                                                                              Sent this to Joel.




                                          2017-03-14 05:06 PM


            We are in zoom




                                          2017-03-14 08:58 PM


            I think I just had a big breakthrough. If you get a
            moment please call




                                          2017-03-15 09:12 AM


            Good morning. How was John ash connected
            to Seth?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 18 of 92 PageID #:
                                   2606
                                                2017-03-15 09:41 AM


                                                       Basically the manner of death and possible
                                                       connects. Timeliness, etc.




                                                2017-03-15 03:29 PM



             Done             24of29

              International
              Education
              45    ****"·
              Charily · Downtown
                                2rev1ews




                CALL        DIRECTIONS          WEBSITE


                       1400 K St NW #700, Washington,
                       OC2000S


              ©        Open loday 8:30AM-SPM       v


              Popular times: Wednesday •               O
               ow· Usually as busy as 11 gets




                         I           I

                                                2017-03-19 08:58 AM


            Do you have a moment to chat ?




                                                2017-03-19 08:59 AM


                                                                              Will call you in 20 mins.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 19 of 92 PageID #:
                             2017-03-19
                                    260709:22 AM


                                            http://www.thegatewaypundit.com/2016/08/
                                            breaking-lead-attorney-dnc-fraud-case-found-
                                            dead-1-week-serving-dnc-papers/




                                       2017-03-20 09:04 PM


            Please call me or FaceTime me




                                       2017-03-21 03:02 PM


            Rob, can I please get the two pager summary.
            I'm almost to Washington. Thank you very
            much.




                                       2017-03-21 04:38 PM


                                            just emailed you a very brief and quick
                                            synopsis. (unedited and with grammatical
                                            errors)




                                       2017-03-21 05:40 PM


            Ok. Which email address?




                                       2017-03-21 05:41 PM


                                                                                       Gmail
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 20 of 92 PageID #:
                             2017-03-21
                                    260805:51 PM


                                               Aaron Rich is doing a fox interview tonight.




            With who?




                                       2017-03-22 11:36 AM


            Todd Patterson Do you know him he just
            retired from DC homicide




                                       2017-03-22 11:39 AM


                                                                           Tony Patterson




                                       2017-03-22 11:44 AM


            Yes




                                       2017-03-22 12:00 PM


            Can you call me?




                                       2017-03-22 12:01 PM


            Do you know cell?




                                       2017-03-23 08:08 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 21 of 92 PageID #:
                                   2609
            I am having a huge anxiety over Burkman today




            Can I call you ?




                                          2017-03-23 08:09 AM


            It has to do with recording




                                          2017-03-23 08:17 AM


                                                 I'm headed into a meeting. Can I call you
                                                 around noon?




                                          2017-03-23 08:26 AM


            Did you speak to him about the press
            conference? I think he's going to play my
            recording I did not give it to him




                                          2017-03-23 08:38 AM


                                                                   No haven't ever talked to him.




                                          2017-03-24 08:14 AM


                                                 Good morn.      Looks like I will miss the game
                                                 tomorrow. Ugh. Will be heading back to D.C.
                                                 Late tonight.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 22 of 92 PageID #:
                             2017-03-24
                                    261008:30 AM


            Got it. I just found out the story that was all over
            the news yesterday is about to go nuclear.




                                          2017-03-28 09:56 AM


                                                             I can't face time. Call me regularly.




                                          2017-03-28 04:39 PM


                                                Do you know Ken Blackwell ? Former trump
                                                transition advisor ?




                                          2017-03-28 04:47 PM


            I believe so. Let me look




                                          2017-03-28 04:48 PM


                                                Just wondering. I'm doing a segment with him
                                                tonight on fox regarding sanctuary cities. I
                                                don't know him.




                                          2017-03-28 04:49 PM


                                                Had a good visit with Tucker today. Will be on
                                                his show soon discussing Russia and everything
                                                else!
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 23 of 92 PageID #:
                             2017-03-28
                                    261107:25 PM


            Did you speak to Sy?




                                        2017-03-28 09:21 PM


                                             No. I called him a couple of times but he never
                                             returned the call. I plan to do a “pop visit” to
                                             him tomorrow before I go to NY. I need a good
                                             address for him if you have one. Thanks.




                                        2017-03-28 10:19 PM


            I do not have one. There's another gentleman
            you might call let me reach out to him right now




                                        2017-03-29 08:40 AM


                                             Any luck with the other guy? I'm going to try Sy
                                             again this morning.




                                        2017-03-29 04:32 PM


                                             Just met via phone with Kelsey. 1.5 hours. Very
                                             interesting.




                                        2017-03-30 03:24 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 24 of 92 PageID #:
                                   2612
                                              It's time to ask the Justice Department to take
                                              over this investigation! ( and others- there is
                                              something politically shady going on with these
                                              cases and I don't think the D.C. PD can handle
                                              it!! ).




            Can I FaceTime you ?




                                        2017-03-30 03:25 PM


                                                            On the airplane. Landing in 45 mins.




                                        2017-03-30 03:26 PM


            Are you still meeting with Kelsey tomorrow
            correct? Did something happen today? Look
            forward to hearing from you when you land




                                        2017-03-31 12:27 PM


            Go for it !!!!




            Make history .. change the world ... save the
            world from socialism...




            Please call me after you meet




                                        2017-03-31 02:20 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 25 of 92 PageID #:
                                   2613
            One sec




                               2017-04-04 06:38 AM


                                  Just finished fox and friends. Let's talk anytime
                                  today before 9:30 or after 2pm.




                               2017-04-11 07:01 AM


                                                        How was the book signing?




                               2017-04-12 08:47 AM


                                  The company is called CoastSouthwest. They
                                  are a chemical distributor with a facility in
                                  Arlington Texas.




                               2017-04-12 03:03 PM


                                  @georgewebb journalist @rodwheeler past DC
                                  Homocide detective & knows of underground
                                  corruption group in DC try to connect would be
                                  great




                               2017-04-12 03:06 PM


            Call me please




                               2017-04-12 08:37 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 26 of 92 PageID #:
                                   2614
                                                On Fox & friends in the morning. Probably will
                                                stir the pot in support of Sessions!!




                                         2017-04-12 09:22 PM


            Stir hard. What time is your hit?




                                         2017-04-12 09:24 PM


                                                                                            7:40




                                         2017-04-12 09:36 PM


                                                I've got to find a way on the trump team. I really
                                                think I could help him with issues of crime and
                                                community engagement.




                                         2017-04-12 09:42 PM


            In his administration who would be best person
            to connect with ?




                                         2017-04-12 09:43 PM

                  .
                      Sean Spicer .vcf

            I have no idea where you got this from




                                         2017-04-12 09:44 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 27 of 92 PageID #:
                                   2615
                     Katrina Pierson.vcf

            This either




                                       2017-04-12 09:45 PM


                                            FEMA is really where I want to be. FEMA is an
                                            agency that is a quiet agency but very powerful.
                                            It can really make the president look good. Lots
                                            of senior admin positions open there.




                                       2017-04-12 09:46 PM


                                            Most people don't think about FEMA until there
                                            is a disaster.




                                       2017-04-13 08:00 AM


            The best performance I have ever seen you
            do !!! Way to go




                                       2017-04-13 08:01 AM


                                                                                    Thanks!




                                       2017-04-13 09:35 AM


            Please call when you have a minute




                                       2017-04-13 11:34 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 28 of 92 PageID #:
                                   2616
                                                                           Will call you shortly!




                                         2017-04-14 02:02 PM


                                                I'm going to meet with the deputy director of
                                                public aﬀairs for DOJ next Wednesday. Can you
                                                get a message to Sessions so I can try to meet
                                                with him too? He is the boss of all of these
                                                folks. I'm meeting with Ian Prior and Sarah
                                                Flores.




                                         2017-04-14 02:03 PM


            Do you know Sarah? I can get you in with
            Sessions if he's around I believe




                                         2017-04-14 02:04 PM


                                                Sarah and Ian seen me on fox and loved the
                                                segment so they reached out to me. I don't
                                                know them but Sessions is their boss.




                                         2017-04-18 07:17 AM


            Are you in Washington DC area on Thursday
            afternoon ? I am meeting Sean spicer and want
            you with me




                                         2017-04-18 07:18 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 29 of 92 PageID #:
                                   2617
            Do you have an updated list that summarizes
            where things currently stand and where we are
            being stonewalled?




                                         2017-04-18 07:20 AM


                                              Yes. Are things still a go for the
                                              correspondence dinner?




                                         2017-04-18 07:23 AM


            Good question. You are a go. Lois like I cannot
            go.




            Looks like




                                         2017-04-18 07:24 AM


            I will call you at 8:30 am eastern to update you




            Good ?




                                         2017-04-18 07:25 AM


                                              Let me call you. I may be on a phoner with Fox.
                                              It's been crazy over the past two days with the
                                              crazy Cleveland Facebook murderer. Several
                                              segments yesterday!
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 30 of 92 PageID #:
                                   2618
                                                                         Will call you around 9:00




            I saw. Great work. Ok




                                        2017-04-18 04:02 PM


                                               So I am confirmed with the AGs oﬃce
                                               tomorrow. Sessions has a TV segment at 10:30
                                               so I will meet with his folks right after that over
                                               at his oﬃce! I have a fox&friends hit at 8:20.




                                        2017-04-18 04:03 PM


                                               Katrina is on with charles Payne fox business
                                               tonite as well as I at 6:10 pm.




                                        2017-04-18 04:26 PM


            OK sounds good. Tell Katrina that I said hi and
            let her know that we are working on that case
            together. I got her meeting with Sean Spicer for
            Thursday afternoon around three.




                                        2017-04-18 05:01 PM


                                                                                        Ok super!




                                        2017-04-19 06:39 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 31 of 92 PageID #:
                                   2619
            You looked and sounded great .




                                        2017-04-19 06:40 AM


                                                                    Thanks! On again at 8:30




            Same subject ? Katrina Pierson is in San
            Antonio




                                                                                        Yes.




                                        2017-04-19 07:38 AM


                                             Twitter is on fire with my segment this morning!
                                             People loved what I said!!!




                                        2017-04-19 07:40 AM


            i agree...it was very powerful and you spoke the
            truth .




                                        2017-04-19 09:00 AM


            For the White House, can you give me your
            Social Security number?




                                        2017-04-19 09:01 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 32 of 92 PageID #:
                                   2620
            Also your city born in and city you reside in




                                         2017-04-19 09:07 AM


                                                              . Born in Cleveland Ohio. Live in
                                              Upper Marlboro Md. do you need the info on
                                              the person who will attend the dinner with me?




                                         2017-04-19 09:08 AM


            That as well. This is for tomorrow afternoon with
            Sean spicer . Do you have summary done yet?.
            Just bulletpointed . Just want to make sure we
            get point to Sean easily




                                         2017-04-19 09:22 AM


                                              Ok. I will email it to you after my meeting this
                                              morning over at Sessions oﬃce.




                                         2017-04-19 09:48 AM


                                              For the White House, I think they require a date
                                              of birth too.




                                         2017-04-19 11:44 AM


                                                                        Sarah Flores says hello.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 33 of 92 PageID #:
                                   2621
                                                                             She's over at DOJ.




                                           2017-04-19 11:47 AM


            Yes. She knows me well. Tell her I said hello. Let
            her know why I was calling her , Seth Rich.
            Ask her to keep it quiet because we don't know
            the who the good or the bad people are
            anymore.
            But we know she's one of the really good ones




                                           2017-04-19 11:52 AM


                                                     Got it. Told her you will be in DC tomorrow.




                                           2017-04-19 12:20 PM


                                                       How do you know so many people? Lol.




                                           2017-04-20 09:36 AM


                                                Caught up Det Della camera today. We are
                                                going to have lunch on Monday.




                                           2017-04-20 09:38 AM


            great... i land at 11:10.. taking cab directly to
            trump hotel. dellacamera?




                                           2017-04-20 09:40 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 34 of 92 PageID #:
                                   2622
                                              Yep. I called a senior oﬃcial at MPD yesterday
                                              that I know and told him dellacamera has not
                                              called me. He said he would get right on it.
                                              Dellacamera just called.




                                         2017-04-20 10:11 AM


            based on what he says , we almost are required
            to do a story explaining in detail what we are
            enduring. lets discuss when we are together at
            hotel




                                         2017-04-20 10:12 AM


            in the lobby of hotel




                                         2017-04-20 04:16 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 35 of 92 PageID #:
                             2017-04-20
                                    262304:18 PM




                                         2017-04-24 01:25 PM


                                              Caught up with Dellacamera by phone again.
                                              He is not in court-where I am now in the
                                              courthouse.. He said he was pulled away.
                                              Didn't have time to talk. Will meet me @9am in
                                              the morning.




                                         2017-04-24 01:48 PM


            I think this fucker needs to know the police
            code. You don't fuck around with your brothers
            in blue. I'm happy your meeting up with him
            tomorrow.




                                         2017-04-24 02:19 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 36 of 92 PageID #:
                                   2624




                                                   24 people from PepsiCo viewed
                                                              your post

                                                     v1     fro n·

                                                AIB lntffl\lllOI\I IIK                     19

                                                Orkin,,_., Co,,trol                        14

                                                CYSK 11th                                  14




                                             Mo-.t v,ews came from your
                                             21\d• d gr    n work




                                                          0                    }N~




                               2017-04-24 02:20 PM


                                  Over 5000 views and over 100 likes on the
                                  picture from last week! Wow. That's a record!




                               2017-04-24 02:21 PM

                                               AT&T?                  2 20PM               • 98~ - - ·


                                                           You, pos.t on April 20, 2017

                                                          5,024   ~       11 t.1   106 6




                                                   24 people lrom PepsiCo viewed
                                                              your post

                                                     v1     from:

                                                AIB 11\lffl\ltlOI\I IIK                    19

                                                Orkin,,_., Co,,trol                        14

                                                CYSKHILh                                   14
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 37 of 92 PageID #:
                                   2625
                                                  Mo~t-camefromyour
                                                  2nd• d gr   nttwork




                                                              0         J•~




                                    2017-04-25 09:38 AM


            How is it going ?




                                    2017-04-25 10:28 AM


            Any update ?




                                    2017-04-25 10:29 AM


                                                       We just concluded our meeting.




            Well ? I am on plane




                                    2017-04-25 10:30 AM


            Give me a little idea




                                       Not a bad meeting but he could not admit or
                                       deny that emails were found.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 38 of 92 PageID #:
                             2017-04-25
                                    262610:31 AM


            Did he give us anything new?




                                                                                      Not really.




                                         2017-04-25 10:32 AM


            Did he concur that he has been restrained on
            investigation?




                                         2017-04-25 10:33 AM


            I can get my doj guy to get file from cyber yet




                                                  Not really. He did say the FBI is not involved.




            We know that but they were involved with
            opening computer




                                         2017-04-25 10:34 AM


            I think a natural next step is sy Hersh
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 39 of 92 PageID #:
                                   2627
                                             He was extremely nervous and worried about
                                             his job
                                             He said the FBI has not assisted at all to his
                                             knowledge.




                                          2017-04-25 10:35 AM


            Why would he be nervous ?




            I will call you when i land




                                          2017-04-25 10:40 AM


                                             So in solving this case I need to "rule out" that
                                             Seth's death was the result of his job and emails
                                             sent to wiki leaks. Can I finally rule that out".
                                             (Answer-No). Anything is still possible".




                                          2017-04-25 10:42 AM


            Hmmm. He negatively said yes




                                                                          Exactly. A few times.




                                          2017-04-25 02:27 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 40 of 92 PageID #:
                                   2628
            Watch this video on Vimeo: https://vimeo.com/
            208142240. Don’t have the Vimeo app? Get it
            from the App Store: http://bit.ly/vimeo_ios




                                          2017-04-25 07:33 PM


            Who are you bringing to white dinner Saturday ?




                                          2017-04-25 07:36 PM


                                                  I think Megan Novak but will not know until
                                                  tomorrow. Is that ok?




                                          2017-04-25 07:37 PM


            Yes. But early in day if possible .




                                          2017-04-25 07:39 PM


            My friend running the Russian investigation now
            with Trey gowdy wants to connect with you. Can
            I send in text message introduce you 2?




                                                                                      Absolutely!




                                          2017-04-25 07:41 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 41 of 92 PageID #:
                                   2629
                                              The White House needs a point person to be the
                                              face of all of these investigations. Hint hint.




                                         2017-04-26 08:19 AM


            Rod, please share your data birth again and
            they need your guest name and date of birth
            this morning.




                                         2017-04-26 08:21 AM


                                              You know I've been thinking more about the
                                              conversation I had yesterday with DellaCamera,
                                              and here's a thought if emails were not a part of
                                              the investigation why does he want to speak
                                              with Julie assuage so bad?




                                         2017-04-26 08:23 AM


            Exactly. By the way tell him I can help him speak
            to us on. Can you update that document so we
            have it all in one place? And I have a way to get
            you possibly spacethat position at the White
            House




                                         2017-04-26 08:28 AM


            He he wants to speak to him to get the emails
            because his own department won't give them to
            him
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 42 of 92 PageID #:
                             2017-04-26
                                    263008:40 AM


                                  I think he has the emails but he wants to speak
                                  to Julian because he wants to see if there is
                                  any leads Julian can get him in terms of who
                                  could've committed the murder but
                                  DellaCamera has the emails




                               2017-04-26 08:59 AM


                                  My guest is Megan Rose Novak. DOB is




                               2017-04-27 10:37 AM


                                                             Just tried calling you.




                               2017-04-27 12:54 PM


                                  This report of the discussion is good. Sending it
                                  over shortly. Lots of good stuﬀ.




                               2017-04-27 05:47 PM


                                       Did you receive the report? Any thoughts?




                               2017-04-27 06:59 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 43 of 92 PageID #:
                                   2631




            Good job




                                           2017-04-27 07:05 PM


                                                          Thanks. The report was shocking, ya?




                                           2017-04-27 07:07 PM


            Very very much. I think it's important to get in
            front of the person that I shared his info with you
            earlier. I think you both have already made
            introductions to each other.




                                           2017-04-29 08:02 PM


            All good?




                                           2017-04-29 08:31 PM


                                                                                         Great




                                           2017-04-29 11:57 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 44 of 92 PageID #:
                                   2632
            Hope you had a great time




                                        2017-04-30 10:36 AM




                                        2017-04-30 10:38 AM


            You all look great . So happy you went




                                        2017-04-30 10:45 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 45 of 92 PageID #:
                                   2633
            Did people recognize you ? Besides Lucas ,
            which Fix people were there




                                           2017-04-30 10:46 AM


                                              Just the regular fox folks mainly from the D.C.
                                              Bureau. Of course Jennifer griﬃn and Harris
                                              Faulkner ....longtime fox friends




                                           2017-05-04 07:24 AM


            Sadly adam and Malia and I lost on one story
            today because we didn't go out it aggressively
            enough.
            Once we get the story out, you will be one of the
            most recognize names in America. I'm just
            saying this is a reminder encouragement. Please
            call me after you meet with Dee O.
            The main goal with him is to get him to get the
            FBI record and give us a wink to go tstory that
            the emails are there




                                           2017-05-05 10:30 AM


                                                                Just finished meeting with D-O




                                           2017-05-05 10:44 AM


            Can I call u ? Was it good ?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 46 of 92 PageID #:
                                   2634
                                                                                        Yes




            3 mins




                                       2017-05-05 10:45 AM


            Can you FaceTime in 3 mins?




                                                                No FaceTime but I can talk




            Ok. Just finishing a meeting




                                       2017-05-05 01:40 PM


                                           Ed take a look at the following three companies
                                           which are all very strong African-American
                                           owned SBA 8a certified tech companies. I'm
                                           meeting with the CEOs together of these three
                                           companies on Monday, May 15 here in DC. I
                                           think there is a huge opportunity for your
                                           organization to help these companies with
                                           money management or something like that. I do
                                           know that all three companies are very
                                           financially strong. Www.ssicom.com,
                                           www.taino.com, www.versatech.com




                                       2017-05-10 04:07 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 47 of 92 PageID #:
                                   2635
            Calling you now




                                         2017-05-10 05:17 PM


                                                Pete just called me. I'm meeting with his team
                                                tomorrow morning!




                                                                           At MPD headquarters.




                                         2017-05-10 10:38 PM


            I cant wait to hear from this.. can we chat for a
            moment prior to you going in?




                                         2017-05-10 10:41 PM


                                                      Sure I will call you in the AM around 10am.




                                         2017-05-10 10:42 PM


                                                I need to get in to see Sean spicer to give an
                                                update on Friday if I can. Is it ok to cal him
                                                tomorrow?




                                         2017-05-10 11:02 PM


            of course.. lets make it happen..




                                         2017-05-11 10:31 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 48 of 92 PageID #:
                                   2636
            A lady was the police chief who took a job at the
            NFL. The Clintons arranged it and she's making
            $2 million a year. It was all hush money




                                          2017-05-11 12:40 PM


            ?




                                          2017-05-11 02:44 PM


                                                                 Della camera just called me.




                                          2017-05-11 02:55 PM


                                               Give me a call when you can. Della camera just
                                               called.




                                          2017-05-14 09:10 PM


            Not to add any more pressure but the president
            just read the article. He wants the article out
            immediately. It's now all up to you. But don't
            feel the pressure




                                          2017-05-15 01:11 PM


            Just had a meeting I need to tell you about . Did
            u meet up with Dellacamera ?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 49 of 92 PageID #:
                             2017-05-15
                                    263708:28 PM


                                                          Aaron rich just called and blast me out!




                                          2017-05-15 08:31 PM


            I told you he would




                                                                             Not Joel but aaron.




                                          2017-05-15 08:32 PM


                                                He said several fox reporters have been calling
                                                him. He hasn't talked with Joel




            I know. I knew his father will tell him. That only
            gives us more comfort in knowing that our story
            is right




            I guess the fox Washington people just called
            him.




                                          2017-05-15 08:33 PM


                                                         No he said they caught him this morning
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 50 of 92 PageID #:
                                   2638
            He's a dangerous guy and will probably speak
            out against the article




                                                                                       Called




            That's really odd.




                                            He will he's really already defending everything
                                            in the article because he said Fox emailed him a
                                            copy of the article already




                                       2017-05-15 08:34 PM


                                            He also said the fact that Donna Brazil card is
                                            not a big deal she's been a friend for a long time
                                            and they talk often




                                                                                       Called




            Who would've done that?




            Seems like a revealing way too much of our
            hand.




                                       2017-05-15 08:35 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 51 of 92 PageID #:
                                   2639
            I sure hope this article gets published early
            tomorrow nobody should call Aaron . He really
            doesn't have any credibility because from the
            beginning he tried managing what we saw but
            we didn't see and what we wrote on




            How did Fox Washington get a draft of the story




            ?




                                         2017-05-15 08:36 PM


                                               He also said he was very familiar with video
                                               from the body cameras and he already has talk
                                               to the police oﬃcers on the scene. When I
                                               asked him which police oﬃcers he said he could
                                               not tell me




                                               And I don't think fox Washington has the story
                                               because I haven't talk to them unless someone
                                               else talk to them




            I would shut down all communication with that
            guy




                                         2017-05-15 08:37 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 52 of 92 PageID #:
                                   2640
                                                Aaron was upset that Joe shared with me that
                                                Donna had called him. Aaron said there was no
                                                need for me to know that




                                          2017-05-15 08:48 PM


            That's bullshit who the fuck does this guy think
            he is deciding what you should know when what
            you should do now? Sure looks like Aaron had a
            roll him his death or possibly in selling the wiki
            leaks




                                          2017-05-15 10:48 PM


                                                                 Can you text me Adams number.




                                          2017-05-15 11:15 PM


                                                I just blasted the local reporter! She put that
                                                information without me giving her shit. I'm
                                                pissed. I talked to Malia too.




                                          2017-05-15 11:27 PM


            On the local Fox website it looks like our story.




                                          2017-05-15 11:28 PM


                                                       Yes I see what happened. Disappointed.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 53 of 92 PageID #:
                             2017-05-15
                                    264111:34 PM




                         IIIII/IIGEIIEPl/11
             ----

             ...._.   ______   -~
                               --
                               -~ ----·-··
                               ~




                                   --   - -· -- .....
            Hopefully we get our story out early tomorrow
            on FOXNews.com.




                                          2017-05-15 11:35 PM


                                                 I'm done Ed. I feel aweful. It clearly was not my
                                                 intent. She pulled my responses to other
                                                 questions and spliced it to make it appear I was
                                                 referring to emails. Wow. I feel like a hill.




                                          2017-05-15 11:49 PM


            Let's chat in the morning. We will get past this
            very quickly and focus back on what the story
            is. Let's not forget if it wasn't for your work we
            wouldn't have a story.


            Keep your head up and keep going forward. The
            narrative in the interviews you might use is that
            your and Malia's work prove that the Russians
            didn't hack into the DNC and steal the emails
            and impact our election.
               your and Malia's work prove that the Russians
             didn't hack into the DNCDocument
Case 4:18-cv-00442-ALM-CMC            and steal the 85-22
                                                    emails Filed 01/13/20 Page 54 of 92 PageID #:
             and impact our election.
                                                   2642


               Comey FBI report is just filled with suggestions ,
               innuendos and hypotheticals. his report is what
               senators and congressmen used when they said
               that the Russians hacked the DNC emails that
               destroyed the election for Hillary.




                                             2017-05-15 11:50 PM


               I'm alerting Fox and friends about the article so
               get ready to get up early tomorrow.




                                             2017-05-15 11:53 PM


                                                     I've already called her boss and left a message.
                                                     I've known her boss for 20 years. This was
                                                     wrong. It really makes me mad Malia because I
                                                     did not say anything about the emails. Listen
                                                     closely to the story and it sounds like I don't
                                                     know about the emails and I was saying we
                                                     need more information and cooperation. Many
                                                     people are tweeting that I never said anything
                                                     about finding emails!




                                             2017-05-15 11:54 PM


                                                     Can I do Hannity tomorrow night? They just
                                                     called.




                                             2017-05-16 12:07 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 55 of 92 PageID #:
                                   2643
            Yes




                                         2017-05-16 12:25 AM


                                                                        I'm getting death threats




                                         2017-05-16 12:27 AM


            From who?




                                                    Multiple places online. Lots of support too.




                                                                Some are saying I'm next to die!




                                         2017-05-16 12:28 AM


                                                                                 I just can't win.




                                              A lot of tweets from Robyn about you too online.




                                         2017-05-16 12:37 AM


            She's a nut. I responded a little bit because she
            said I threatened her. Get some sleep




                                         2017-05-16 06:13 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 56 of 92 PageID #:
                                   2644
            Are you going on Fox and friends?




                                         2017-05-16 06:27 AM


                                                 Just woke up. Had my phone oﬀ. So can I go
                                                 with the story now or hold oﬀ?




                                         2017-05-16 06:28 AM


            Fox and friends just had you on from your clip
            from Fox Washington. Did Fox and friends call
            you this morning?




                                                                                        Yep




                                         2017-05-16 06:29 AM


            I'm not sure what's happening with our story.
            FOXNews has another story up there based on
            the Fox Washington report.




            I would absolutely go on the show and will find
            out if our stories getting up or not. But you are
            certainly front and center on this




                                         2017-05-16 06:30 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 57 of 92 PageID #:
                                   2645
                                               So to be clear I can talk about the details in
                                               Malia's report?




            I was told the story was going up on Fox
            News.com early this morning. I would start
            heading down and hopefully will find out on your
            way down there. But somehow we need to
            retain ownership of the story versus Fox five




                                          2017-05-16 06:42 AM


                                               Can you email me the story Malia submitted so
                                               I'm consistent with her latest report. I never got
                                               it.




                                          2017-05-16 07:16 AM


            If you can, try to highlight this puts the Russian
            hacking story to rest




                                          2017-05-16 07:31 AM


            Can you talk?




                                          2017-05-16 07:32 AM


                                                                                            Yes




                                          2017-05-16 08:38 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 58 of 92 PageID #:
                                   2646
            Just reflecting: we need to emphasize the FBI
            has a report that has been suppressed that
            shows that Seth rich did this. With Comey
            recently being fired this will gain a lot of
            attention and it's true. Separately the DC police
            department has the same information and was
            told to drop the case.


            The above and stating that the Russian hacking
            narrative of stealing the records from the DNC
            is oﬃcially dead.




                                           2017-05-16 09:24 AM




                                           2017-05-16 10:35 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 59 of 92 PageID #:
                                   2647
            Call me ASAP ASAP




                                       2017-05-16 10:43 AM


            If you send a copy of the contract between you
            and Joel out, please delete my name from it.




                                       2017-05-16 01:53 PM


            Ron, speak to no one before you talk to me.
            Please call




                                       2017-05-16 02:40 PM


            Call me call me call me




                                       2017-05-17 02:41 PM


            Can you FaceTime me




                                       2017-05-17 10:16 PM


                                             The reporter at fox 5 D.C. Just blasted me on
                                             the news. I need an attorney immediately to
                                             sue the hell out of her. She is trying g to ruin my
                                             reputation.




                                       2017-05-17 10:24 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 60 of 92 PageID #:
                                   2648
            I have somebody who will do it immediately.
            Larry Friedman and Shauna Izadi.
            Call me in the morning and will get them on it
            immediately. And then will send out a press
            release that will help you quite a bit if you want




                                          2017-05-17 10:36 PM


                                               That would be great. This reporter just made
                                               me look like shit. I talked to her today with her
                                               news director and I have the tape as to what
                                               was said and I want the world to know!




                                          2017-05-17 11:01 PM


                                                                       It's on the fox 5 website.




                                          2017-05-17 11:41 PM


            I have a plan. I watched it. Let's facetime
            tomorrow morning early.




                                                                                            Ok




                                          2017-05-17 11:43 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 61 of 92 PageID #:
                                   2649
            Get some sleep. We will get you interviewed by
            Kerri picket , daily caller . She is on our team.
            We will layout the truth about some things and
            go after others.




                                          2017-05-17 11:44 PM


                                                                                                           10-4




                                          2017-05-18 09:02 AM




                                                                                      ·---   ___ _
                                                                                      ----- ----·-
                                                                                                .,.




                                                                                      --·-
                                                                                                -----


                                                       ~n you tal today? Are you go,ng to
                                                       WMAL Studios?

                                                                               'I        OM


                                                                       Saw your segmen! JUSI now It was
                                                                       good Im in Chicago - preplarned
                                                                       visit I don! m,nd chanmg w,th you
                                                                       ~henevcr you want
                                                                                                      D

                                                                                 'I       PM


                                                       Are you .-vallable?



                                                        A   at   LJt          11,cn AM


                                                                               .......
                                                       Jus.t for local. 10pm we can tease 10
                                                       w l          hOw you'• ~ doing
                                                       1omorrow. Pvbllclly


                                                       Hey, we are pat1led outs.Ide the Hyatt
                                                       in our liw truck



                                                                           -·
Case 4:18-cv-00442-ALM-CMC Document 85-22 before
                                          Filed      01/13/20 Page 62 of 92 PageID #:
                                                 11,em_ Oops!
                                   2650
                                          The SIOf)' has abady BLOWN up.
                                          This will only give cred nee to the
                                           ory. It FNC bro It -· ii would em
                                          II e COR$pir.cy theories. Tomorrow
                                          will be huge for you guys. CM wait

                                                   I'm getting slammed. fox may not go
                                                   with the story tomorrow because they
                                                   &aid 11 .vas suppose to be exclusive
                                                   but ,rs OU1 now. Sound$ lilcc I
                                                   sc,e.... ed up.

                                          What?

                                                    They are say~ thtry d,d not want ,1
                                                    reported yet about the actual emails




                                 2017-05-18 09:03 AM




                                 2017-05-18 12:47 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 63 of 92 PageID #:
                                   2651




                                        2017-05-18 01:16 PM


            Sides are cut oﬀ Please resend. It is really
            important




                                        2017-05-18 05:09 PM


            Please call me asap asap




                                        2017-05-19 07:23 AM


            Are you up? I think I have something that could
            help us right away




                                        2017-05-19 07:24 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 64 of 92 PageID #:
                                   2652
                                                                                    Ok. Yes




                                    2017-05-19 08:12 AM


            LFriedman@ﬄawoﬃce.com




                                    2017-05-19 01:11 PM


                                       From Ed Butowsky
                                       I appreciate you reading this text message. We
                                       have many mutual friends including Adam
                                       Housley and many others from Fox News.
                                       Although I'm not a paid fox contributor, I do
                                       appear frequently on the News channel as well
                                       as the business channel. I watched your work
                                       for years and admire what you wearing on
                                       television.


                                        Behind the scenes I do a lot of work,
                                       ( unpaid ) helping to uncover certain stories, my
                                       biggest work was revealing most of what we
                                       know today about Benghazi.


                                       I'm looking for some assistance on something
                                       that happened in Washington I would appreciate
                                       if you would give me a call at 972.897.0197.


                                       Of all the people you have met in your line of
                                       work you have put me right next to those you
                                       view as the most confidential.
                                       I am extremely discreet.


                                       Is there a time I can give you a call this
                                       morning?
                                                morning?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 65 of 92 PageID #:
                                   2653

                                           2017-05-19 05:13 PM


            Really quick. Please text me Seymour Hirsch
            number that i sent you




                                           2017-05-19 05:19 PM


                                                Ed I'd like to chat with you without Malia on the
                                                line.




                                           2017-05-19 10:27 PM


            Gentlemen
            I have contacted some Marines who are now
            FBI SA's they said it was the Technical branch
            who work with D.C. Police so they are hunting
            them down for me.
            We tracked down a bridge chain looking for a
            payment of some kind from Wikileaks but that
            one was a dry hole. So we are looking for others
            to track down.
            Will touch base tomorrow.




                                           2017-05-20 09:18 AM


            For those of you who are interested and have
            been following this story , please enjoy. I believe
            this article is fair but still misses many key
            points.
            The story Fox News Channel published is 100
            percent correct.
            Nothing is wrong with it at all.
            The DNC public relations attempt to divert from
             Nothing is wrong with it at all.
Case 4:18-cv-00442-ALM-CMC            Document 85-22 Filed 01/13/20 Page 66 of 92 PageID #:
                                                  2654
             The DNC public relations attempt to divert from
              the facts is masterful but it won't stand up for
              very long especially when more info comes out
              VERY soon.
              CNN, NBC and Washington Post all
              purposefully misquoted Rod Wheeler when he
              said that Fox 5 "misquoted" him. Those outlets
              reported that Wheeler said Fox News misquoted
              him thus concluding and barking out the Fox
              News published story was incorrect.
              In this story , as in many others, DNC
              PUBLICIST Bauman tries to create some
              conspiracy saying that I knew Rod Wheeler for
              years and that we conspired to do something
              mean to the Rich family. Still don't have any
              idea what my sinister master plan could have
              been. It is all made up out of nowhere . Bauman
              is a bad and dangerous man. I remember Mr.
              Joel Rich ( Seth's father) telling me that he was
              assigned to them and didn't know where he
              came from. Bauman is paid by the DNC.
              Think for a moment, if Seth Rich murder was
              just a regular robbery gone bad then why does
              the family have a PR person assigned to them
              from the DNC to speak for the family.
              Last point to make at this time. Rod Wheeler
              spoke to Joel Rich and Aaron ( Seth's brother )
              each separately for 18 and 21 minutes the
              evening prior to article from Fox News being
              published . Both liked it and in fact Joel wanted
              to supplement the article with some additional
              info.
              All that happened overnight was their DNC
              publicist "created angst and despair" that
              didn't exist 9 hours prior.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 67 of 92 PageID #:
                             2017-05-20
                                    265511:26 AM


                ...
                -
                -
                                    ~O,THI

                                                       --~,   nu;TO,~
                                       wtJIIOfQ.JlllHP'Ol.lCl!:Dl:,-MTWHT




              -.._,
              ~     .... __ ... . ..      .........•.._.
                          .....,. .... .,,_
              .....,. . ,oi,~,..,-----"
              l---tw--r-9''"'11tH•-----1,-,
                                                          ..........__,..-,
                                                    "'_,...~--
                                                    -. .._..       ..,.._._,_  .. _.,_
                                                                             -____
                                                                      .......... ......... - .._....._
                                                                                             ...........



              _ ... . ___ _........ _
              n. ... ,_,-.-............ kllA_,i.
              ""-.. _....""_....,,.....,..oc~c•11•""•''',,_.
              __ ,....................
              ~               ~

                                                            .........._..,,............._
                                                    ....,. ......
                                           ......_,..,.,.
                       .......... .,,,,.._.....__...._.        ~
                                                                                     .....
                                                                      .__ ,.....___...
              ~---DCOlll_.C. . tJ..J_.,.,..,1(A• 1.,,._... _ _ ...,.._._.....
                                                                                      ... __._.......
                                                                                          .............
                                                                                                   ,.._
              ,__.,__..__,.OC'Oll,i,,,IC. . 11JJT-,100lll•ll.-~ .................... _,
              • ...,.. ............ c-_fll .. - . f l l ( " - , , , . -.................... ......

              ........... .
              _ ........... _ ........... _"-A..-r• ....
              __   _,_.......,11,.-.....
              . _ ..............                 _______.. .._......._ll,o
                                            _______ ................
                                 _, . . _ . . , ,,...,.._..,.,.lllottfttl
                        , .,_......,_
                                                                          ..._.. __...,
                                                                          ,1/,ft,11,1" ............. . .

                                                                             ,._.........

                           __
                                                                   \;


              "" ...... -.......
              ,_)"°'"       ....... •n.,...,.-,C.........,U..l'QA""""'l"f,_,,,.,_"_'           .,

                                                                                                 __
                                 DC  JIIIIM ._..__ _                        _,..N.....,,•n,,
                                                          _, . . _ . . . , _ _
              -·.t....--u..-~•P"
               __
              ........
              , ....
              ....,_
                       _,  ......... _...
                       .._ ...., ........
                                           __
                                               ___ ___________
                                                    __.._ ..
                                          ,....,._,t/___..., ,_._  .......... om-"'
                                                         ....,._.,.........._.OM,,._
                                                                                    ..........
                                                                                      .,,,
                    .......
              ,..           ,.,..
                                                                            -
                                                                                 2017-05-20 04:10 PM


                                                                                                                   This was just emailed to me.




                                                                                                https://twitter.com/KimDotcom/status/
                                                                                                865989988554428416




                                                                                 2017-05-20 04:11 PM


            Can you FaceTime me for two minutes so I can
            share something with you?




                                                                                                                              give me 5 mins..




                                                                                                                          I’m walking to my car
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 68 of 92 PageID #:
                                   2656
                                        2017-05-20 05:31 PM


            Rod, please send me so I Herschel's phone
            number ASAP. Additionally Kerri Picket is our
            friend




            Seymour hirsch




                                        2017-05-20 06:03 PM


                                             Can't find a text   About how long ago did you
                                             text it.




                                        2017-05-20 06:04 PM


                                                                              (202) 872-0703




                                        2017-05-20 09:41 PM


            I am in movie.




                                        2017-05-20 09:42 PM


            I am in D.C. Tomorrow at around 2




            Anything new ?




                                        2017-05-20 09:49 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 69 of 92 PageID #:
                                   2657
            What is going on?




                                         2017-05-20 09:50 PM


                                              People are calling me about "my response". I
                                              never instructed Malia to go with that response.
                                              Remember I asked her to wait until I talked to
                                              Larry.




                                         2017-05-21 11:42 AM


            I land at 1 at Dca. Staying at Ritz on 22nd




                                         2017-05-21 11:43 AM


                                              CAll me. We can talk by phone but I cannot
                                              make it downtown today. Finishing up my
                                              investigation report for Larry.




                                         2017-05-21 11:46 AM


            Ok




                                         2017-05-21 03:24 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 70 of 92 PageID #:
                                   2658


                                                                               ·-
                                                                                 0

                                                                                       ....
                                                        From Ed Butowsky
                                                        I appreciale you reading this text
                                                        message. We halle many mutual
                                                        friends including Adam Housley and
                                                        many othtrs from Fo
                                                        Although I'm not a pa,d fox
                                                        contribulor, I do appear frec,,ently
                                                        on the News channel as well as the
                                                        businr.;s channel. I watched your
                                                        work for Yoaf$ and admirO what you
                                                        ~ring on t ICVtSion,

                                                         Behind !he scenes I do a lot of woric,
                                                        ( t.W\Paid I helping to uncOYer certain
                                                        stories, my biggest work was
                                                        re     'ng most of wha we koow today
                                                          bout B ng z~

                                                        rm  looking for some assistance on
                                                        something that happened in
                                                         'laShington I would appreciate if you
                                                        WOUldgJVOm        ~I t              CU.
                                                        01 al the peoQle vou hav m I In your
                                                        line of wof1c you have pu1 me right
                                                        next 10 those you view as the most
                                                        confidential.
                                                        I am •~•rem ly disa t ,



                                                                     0



            Thanks




                                       2017-05-21 03:25 PM


                                                                                        Your welcome.




                                       2017-05-22 09:37 AM


            Rod, please give me a status on your statement.
            The silence is so bad




                                       2017-05-23 06:53 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 71 of 92 PageID #:
                                   2659
            https://amp.reddit.com/r/The_Donald/
            comments/6cj9l3/
            sethrich_complete_timeline_all_the_facts_in_on
            e/




            Reddit - The_Donald - #SethRich COMPLETE
            TIMELINE - All the facts in one place




                                        2017-05-23 06:58 AM


                                             “did you see the statement made by the DC
                                             police commander, “it appears he was
                                             targeted” That is significant..




                                        2017-05-23 08:35 AM


            I'm going on David Webb show at 10:20 maybe
            you should call Lynn and do it with me




                                        2017-05-23 08:36 AM


            Call in




                                        2017-05-23 08:38 AM


                                                                That works for me. Number?




                                        2017-05-23 08:41 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 72 of 92 PageID #:
                                   2660
                                              I'm doing the Brian Pritchard show in 20 mins.
                                              He's a very fair guy.




                                        2017-05-23 08:45 AM


            Ok. I will get it for u




                                        2017-05-23 08:47 AM


            Something that really catches people is they
            don't know that you spoke to Mr. Wheeler and
            Aaron nine hours before the article went out and
            they had already read the article and had no
            problem with you going on and talking about the
            subject matter obviously Seth had wish you
            didn't talk about the emails but hewas OK after
            you discussed it with him Mr. Rich had zero
            problems and actually added and wanted to
            add Info to the article




                                        2017-05-23 10:03 AM


            2126074063




                                        2017-05-23 05:36 PM


            I heard you are NOT being fired




                                        2017-05-25 05:31 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 73 of 92 PageID #:
                                   2661
            You're about to look like a fucking hero around
            the world. Call me




                                                     2017-05-25 01:28 PM


            I think you should get this unbelievable
            information from me.




                                                     2017-05-26 02:00 PM




             Sources: Corney acted on
             Russian intelligence he knew
             was fake
             By D         h, Shimon ProkUjMCI and Glor!•   11"'11••·
             CNN

             Updat      at 18 10 on Fnd y,    y 26



                     . .. ..                 .. . .        ..          .
                    T•'tf1',,       Cffij

            Do you remember when Sean Spicertold me
            they call me Reporter set the Russians were
            involved? And I told him it's not true




                                                     2017-05-27 08:49 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 74 of 92 PageID #:
                                   2662
            Please give me a call about a Washington area
            reporter who called me




                                       2017-05-27 08:51 AM


                                                              I'm free now if u can call.




                                       2017-05-29 04:22 PM


            Did document I sent you look legitimate




                                       2017-05-29 07:43 PM


            Please look at the document that I emailed you
            from D.C. Police .




            Is it legitimate ?




                                       2017-05-29 07:48 PM


                                                             It appears to be legitimate..




            Do recognize any of the names on it ?




                                       2017-05-29 07:49 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 75 of 92 PageID #:
                                   2663
             So nothing on it jumps out as " that looks
            weird"?




                                        2017-05-29 07:50 PM


                                                                no it looks legitimate




                                        2017-05-30 11:12 AM


            I have whistleblower protection set up. You
            might call Joey Dellacamera and tell him he
            needs to meet you someplace very public , very
            quickly




                                        2017-05-31 07:19 AM


            Also, can we get your notes out? I think they are
            so so important right now




                                        2017-05-31 07:20 AM


            Also, please make sure they are updated
            including Dellacamera asking you to come to
            D.C. Police at 10 am that Monday




                                        2017-05-31 07:21 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 76 of 92 PageID #:
                                   2664
            It will show that you really didn't best to geisha
            and you really have breaking information no one
            else has. It will go in a huge way for everyone
            including and most importantly you




                                          2017-05-31 01:11 PM


            Please listen to my message




                                          2017-06-02 11:34 PM


            http://www.washingtoncitypaper.com/news/city-
            desk/article/20863214/nownotorious-private-
            investigator-in-seth-rich-case-is-unlicensed-in-
            dc




            Now-Notorious 'Private Investigator' in Seth
            Rich Case is Unlicensed in D.C.




                                          2017-06-02 11:35 PM


            This is why we need to get your notes out
            ASAP. We need to show you did a great
            investigation work




                                          2017-06-03 08:25 AM


            U up?




                                          2017-06-03 08:38 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 77 of 92 PageID #:
                                   2665
                                                               Yes




            Can I call you?




            If not, that's ok




            Just want to run something by you




                                         2017-06-03 08:39 AM


                                                               Yes




                                         2017-06-07 08:43 PM


            I am flying up to confront Aaron Rich on Friday.


            New Yorkers don't let people screw with them
            without a good fight.




                                         2017-06-08 09:00 AM


            Here's another thought since you're ignoring me
            maybe this will get you to respond. Let's use
            your updated notes to help people on
            background look into things. And agree that
            your notes Will not be distributed publicly.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 78 of 92 PageID #:
                             2017-06-08
                                    266609:02 AM


            I'm sure you can empathize with me and that I
            also as a result of all of this crap that happened
            when the story came out has had my life
            threatened my children's life threatened and my
            reputation destroyed.




                                         2017-06-08 09:03 AM


            I have tried to figure out the best way forward to
            help everybody and prove where everybody
            knows to be the truth. I think everyone is a
            victim here based on all the events but the best
            way forward is to work together and satisfy
            what's needed for everyone to redeem their
            reputations. Really not sure how I got put in the
            do not call list from you but please remove me
            from that list immediately




                                         2017-06-08 09:10 AM


                                               ED..I just want Malia and Fox to apologize to
                                               me. Malia knows full well she lied about those
                                               quotes from me and as a result, destroyed my
                                               reputation and credibility. To add insult to injury,
                                               she said to me and you on a call that “her
                                               bosses at Fox” told her to add the quotes. I
                                               don’t believe that either.




                                         2017-06-08 03:29 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 79 of 92 PageID #:
                                   2667
                                               Just saw where you called. I can't do FaceTime
                                               but I can do a regular call




            call me so we can move forward. i spoke to her




                                         2017-06-08 10:04 PM


            I have not stopped thinking about this.
            I cannot find the story version that was printed
            on Fox News .com
            Please email it to me if you have it. I am looking
            back st old emails to do a comparison for
            someone in nyc fox




                                         2017-06-08 10:06 PM


            I don't see the " bad quotes" in any version prior
            to article being printed




                                         2017-06-08 10:12 PM


                                               I didn’t see them either because I never made
                                               the quotes. I first saw these quotes once the
                                               story was published and the damage had
                                               begun. Did you talk to Malia today?




                                         2017-06-08 10:14 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 80 of 92 PageID #:
                                   2668
            I agree. I just cannot find the quotes in any
            version of the story. Since story got pulled I
            cannot find the version with the quotes in it. I
            had it but j cannot find it .




                                            2017-06-08 10:16 PM


            I haven't spoken to her. I spoke to moody and
            adam Housley.
            I am trying to recreate what happened.
            I am not interested in speaking to her right
            now... at least until I have this straight




                                            2017-06-08 10:17 PM


            I think you sent me version with the quotes in
            the article but I cannot find it in my emails




                                            2017-06-08 10:21 PM


                                                 actually you read it to me yesterday. i did could
                                                 not find a copy of it on my computer




            Ok. I will look again




                                            2017-06-08 10:45 PM


            http://www.fox5dc.com/news/local-news/
            254852337-story
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 81 of 92 PageID #:
                             2017-06-08
                                    266910:46 PM


            do you have the original story.. look at this was
            updated on may 17




                                         2017-06-09 12:23 PM


            I think I solved something. Please call me right
            away




                                         2017-06-10 07:57 AM


            Who are the 2 guest on this show?




            http://www.fox5dc.com/news/255072791-video




                                         2017-06-10 09:06 AM


            http://constitution.com/potus-urged-50k-
            americans-investigate-seth-rich-murder/




                                         2017-06-10 05:39 PM


            Did you find the quote that you said that you
            saw all the emails? Can you please send it to
            me.


            I'm flying up to Washington on Monday and
            meeting with people who will push the story
            forward.
            I'm going to meet with Brad Bauman on
            Tuesday as well at his oﬃce.
              I'm going to meet with Brad Bauman on
Case 4:18-cv-00442-ALM-CMC           Document 85-22 Filed 01/13/20 Page 82 of 92 PageID #:
             Tuesday as well at his oﬃce.
                                             2670

              The way I see it the number one thing that
              needs to happen is getting more information out
              and restoring reputation. You did fantastic at
              work but no one will know it. As of now , the
              one thing that I can see that you are disputing is
              the quote about " you believe there was an
              exchange of emails between wiki leaks and
              Seth."


              Regardless of whatever you want to do related
              to that it shouldn't preclude in anyway pushing
              forward. I'm not sure why you won't share the
              updated case notes but I really want you to
              reconsider and share them with me. Those
              notes will not be given to anyone but will be
              used to help direct people to write on the story
              and make you look good.


              Rod, this isn't like I'm asking you to cut oﬀ your
              left arm and hand it to me. I'm just asking for
              updated detailed notes so we can go and
              restore ourselves and especially you. Do your
              best to separate your anger towards Malia and
              Fox from some updated notes to restore your
              reputation. Remember if you bring a lawsuit
              there will be discovery and they have text
              messages from you where you're admitting on
              May 15 what happened. I really believe that the
              bad quote came from channel 5.


              You can do all the thank you ed's later.. Ha ha




                                           2017-06-11 02:47 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 83 of 92 PageID #:
                                   2671
            good thing I caught this in time .
            my phone must've been set up to block calls
            and messages from you. But I fixed it.




                                          2017-06-13 10:01 AM


            I am meeting at 2:45 today with Fox five Marina
            and her boss. What do you want me to secure
            from them?




                                          2017-06-13 10:06 AM


                                                  I want the full copy of the UNEDITED tape from
                                                  the interview that day including B Roll footage.




                                          2017-06-13 10:07 AM


            Ok




                                          2017-06-13 10:08 AM


            I just left a meeting with judicial watch. I'm also
            meeting with Sara Carter from Circa. The more I
            can give them the more they can restore
            credibility to the story and to you




            Fox five boss. Good guy? That guy? You can tell
            me verbally if you want just don't know what I'm
            walking into
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 84 of 92 PageID #:
                             2017-06-13
                                    267210:10 AM


                                                I've never had an issue with anyone at Fox 5.
                                                I've been doing segments for them for years.
                                                Marina is the only one that ever lied directly to
                                                my face. A "Teaser". Yeah right. Exclusive
                                                story.




                                                I was warned by other cops to be careful with
                                                her.




                                          2017-06-13 10:11 AM


            I will also try to get a hold of the original May 15
            story. I bet that's where the quote was put
            giving you Credit for what the federal
            investigator said. By the way I just learned the
            division is called CART at the FBI. It stands for
            computer analysis response team




                                          2017-06-13 10:12 AM


            The person I just met with said the same about
            Marina




                                          2017-06-13 10:13 AM


                                                More than 5 cops warned me. They said she
                                                would throw me under the bus to bolster her
                                                story. You live: You learn.
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 85 of 92 PageID #:
                             2017-06-13
                                    267310:24 AM




                                            Just for local. 10pm we can tease 10
                                                                 •
                                            whatever show you' be doing
                                            tomonow. Publicily



                                            Hey, we 8'8 p;irlced OU Ide the Hyalt
                                            In our live truck



                                                       FNC ,s pissed we went w,th the story
                                                       before them ()ops'

                                            The story has eady BLOWN up.
                                            This will only give credence 10 the
                                            story. If FNC broke it - ii would seem
                                            Ii e conspiracy theories. Tomorrow
                                            will bo hug for you guys C.in't wait

                                                      I'm 9111,ng slafflmed fox m3y not go
                                                      w,th the story tomorrow because they
                                                      said ,t was suppose to be exclusive
                                                      but ,rs out now Sounds ike I
                                                      screwed up

                                            What?

                                                       They are sayng I ~ did n04 "ant ,t
                                                       r_.oo,tf'd yrt .,bout the .,ctu.,I em,;:111$




                               2017-06-13 10:25 AM




                                                                        ---------·-
                                                                        ·--- ·---·--

                                                                        ---- -----
                                                                        -   -
                                            C n YoU t lk lodsy'? Are YoU go,ng to
                                            WMAL studios?
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 86 of 92 PageID #:
                                   2674




                                              These are the texts where she said it would just
                                              be a teaser. Show them this!




                                        2017-06-13 10:26 AM


            I will and anything else you want me to




                                        2017-06-13 10:28 AM


                                              Fox News bosses are aware of these texts.
                                              They don't think Morocco need to make
                                              decisions for them as to what's conspiracy
                                              theories or not. She says this in her texts as to
                                              making the decision to go full blown with the
                                              story. Again she doesn't need to make that
                                              decision for Fox.




                                        2017-06-13 10:32 AM


            I'm a little confused. Only one text came
            through the Drudge Report and I'm not sure
            what you mean by her decisions.




                                        2017-06-13 10:34 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 87 of 92 PageID #:
                                   2675
                                  Look at the text that says the story has has
                                  already blown up. She attempts to justify why
                                  she decided to go full blown with the story
                                  versus what she said, a teaser.




                                               Just for local. 10pm we can tease to
                                               whatever show you'I be doing
                                               tomorrow. Publicity



                                               Hey, we lite parked outside the Hyatt
                                               In our live truck

                                                                   M.., 15    PM


                                                          FNC rs pissed we went wrth the story
                                                          before U~m Oops'

                                               Th story~ a..Ndy BLOWN up.
                                               This will only give credence 10 the
                                               story. If FNC broke it - it would seem
                                               Ii e conspiracy theories. Tomorrow
                                               will bo hug for You guy Din wait

                                                         I'm gc11,ng slammed Fox may not go
                                                         wrth the story tomorrow because they
                                                         said 11 was suppese to be e:..clusrve
                                                         but ,rs out now Sounds ll<e I
                                                         scre·M!d up.

                                               'lhat?

                                                          They are sayng they did not "ant 11
                                                          rePOrted yet ~bout the .,ctu~I ern.ul$




                               2017-06-13 10:44 AM


                                  Notice she says in her text "just for local
                                  10:00pm'. But at 9:48pm she blasts the story
                                  out to the world via a tweet!! (Just for local
                                  huh?)




                               2017-06-13 11:25 AM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 88 of 92 PageID #:
                                   2676
            She's a real problem. The combination of weird
            stuﬀ continues to blow me away on this




                                                       2017-06-13 04:20 PM

            8 M.JII ••      IJt         4 :20PM                •   641' .   •

                                   mon.ey.cnn,com                      C


                                                                   View


                                                           p          ••
                                                                      ••
             WTTG•TV W8'8 ,ntendod to simply prnview FoX
               l:!N!t Tuesday story. The WTTG-TV news director
             did not respood to multiple reques(S for com10011t

             ·1 only gm that (intom,aoonj lrOO'I lh8 reporter at
             Fox News." IMleeler Old CNN.

             Asl<oo al:>OtJt a quote attributed to twn in tl'lll Fox
               ews story in which he said his "invesugaoon up
             to ttils pow11 srows there was some degree o/
             em      exchange between Seth Rich c1nd
             WI      aJ<s. • IMl   ler said Ile was r emng to
             information that held already been reported in the
             media.


             A Fax       ews spok8spet'SOn <iicl not responcl to a
             reQUest for comment by the       time ot pu~tlon.


                                                     Ill



                                                       2017-06-13 04:22 PM


            Just got done at fox 5.
            In this story you said the above about learning
            about the emails between Wikileaks and Seth
            Rich.




                                                       2017-06-13 04:23 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 89 of 92 PageID #:
                                   2677
                                                                           how did it go




                                                  2017-06-13 04:30 PM


            Real well.




                                                  2017-06-13 06:01 PM

                 ~T6T UE            a :00PM        . .,,.
             <                      Adam
                                                            (D

                              Thu             p


                           I need to speak with you very
                           privately




                              I think I solve the problem.
                              Please call me right away




                           I have called Maureen 5 times
                           and no return call. I did get a
                           response with her number
                           once via email. On a separate
                           note, through weirdness I
                           found out she went lo high
                           school with one of my closest
                           friends in Ch1cc1go an all girls
                           school

                           I actually wasn't talking about
                           her my friend started talking
                           about her last night.




                                                         0
            See note on Thursday at 4:50 pm? That was as
            soon as we hung up




                                                  2017-06-13 06:39 PM


                                                                        Who is this from
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 90 of 92 PageID #:
                             2017-06-13
                                    267806:40 PM


            It's from me to adam I was just showing you
            that when I hung up the phone I asked Adam to
            meet privately with me over the phone. I'm
            simply showing you that I don't walk around
            with a Malia doll




                                         2017-06-14 01:12 PM


            Why is someone claiming that Malia and I
            conspired against you? What the hell is going
            on




                                         2017-06-14 01:13 PM


            I am blown away that somebody is claiming to
            people at Fox that Malia had anything to do with
            you being hired by the rich family. Why are you
            telling people that. You're not being straight with
            me nor honest.




                                         2017-06-14 06:39 PM


            Why did your " lawyer" say that you had dinner
            with me and the Rich's family in Washington DC
            along with Malia ?




                                         2017-06-14 06:44 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 91 of 92 PageID #:
                                   2679
                                                Ed, where are you getting your information
                                                from? Im not aware of any of this.




                                          2017-06-14 06:47 PM


            You should really find out what's going on Rod.
            Because you are being trashed by somebody
            real badly




                                          2017-06-14 09:55 PM


            Somebody is speaking on your behalf but has
            really really screwed your allegations up and It
            far surpasses bizarre.
            I think you need to identify what is going on.




                                          2017-06-15 04:03 PM


            nice article in big league politics . i guess you
            have been holding out ...not sure what your
            game is nor what the rules are but i hope you
            are doing well at it. i guess that “ i am always
            honest with you , Ed “ comment had a time
            limit.. ha ha




                                          2017-06-15 07:21 PM
Case 4:18-cv-00442-ALM-CMC Document 85-22 Filed 01/13/20 Page 92 of 92 PageID #:
                                   2680
            You are a piece of work. Trying to trash me?
            Making up stories about me? Making up
            meeting that didn't take place ? Making up
            statements that didn't happen.
            Making up dinners that never occurred? Making
            up so much you cannot keep track of your
            stories.
            ( btw, the meeting with Ken Paxton was for
            malia not you . We just let you hang with us)


            All this because you leaked a story to a girl you
            wanted to have sex with.
            Now , as you told me last week, that you are
            trying to squeeze money out of Fox and Malia.
            You can judge the true character of a person by
            how they handle themselves when they screw
            up and get caught in lies.


            You have shown your true character.
